Citation Nr: 0310904	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-37 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include Wolff-Parkinson-White syndrome, to include as due 
to an undiagnosed illness.

2.  Entitlement to service connection for multiple joint 
pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a chemical 
sensitivity disorder manifested by shortness of breath, 
fever, chills, and muscle aches, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991, to include in Southwest Asia during the Persian Gulf 
War.  Further, the record reflects he had additional service 
in the Reserves.

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the claims.  This decision also denied 
the veteran's claim of service connection for irritable bowel 
syndrome.


REMAND

This case was previously before the Board in September 1997 
and April 2002.  In September 1997, the Board remanded the 
case for additional development.  Thereafter, in April 2002, 
the Board, in part, issued a decision which granted service 
connection for irritable bowel syndrome.  Also, the Board 
noted that it was undertaking further development with 
respect to the issues remaining on appeal pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  This 
development was to include obtaining any additional pertinent 
records identified by the veteran, and to accord him new VA 
medical examinations to address the nature and etiology of 
his claimed disabilities.  Specifically, he was to be 
afforded allergy, cardiology, and orthopedic examinations.

The record reflects that the veteran underwent a VA 
cardiology examination in February 2003.  However, before the 
allergy and orthopedic examinations were accomplished, on May 
1, 2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) 
and (a)(2)(ii).  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  The Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2) is invalid because in 
conjunction with 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104(a).  The 
Federal Circuit further held that 38 C.F.R. § 19.9(a)(2)(ii) 
was invalid in that it provided 30 days to respond to notice, 
which was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.

In light of the Federal Circuit's holding, the Board 
concludes that it must remand the veteran's claim for the RO 
to consider the additional evidence that was obtained and to 
complete the development deemed necessary in the instant 
case.  Accordingly, this case is REMANDED for the following:

1.  Ask the veteran to provide a list of 
the names and addresses of all VA and 
non-VA health care providers (hospitals, 
HMOs, etc.) who have treated him for his 
heart disease, multiple joint pain, and 
claimed multiple chemical sensitivity 
disorder since May 1999.  When the 
veteran responds, obtain records from 
each health care provider the veteran 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records can't be obtained and we 
don't have affirmative evidence that they 
do not exist, inform the veteran of the 
records that we were unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that we will proceed to decide his appeal 
without these records unless he is able 
to submit them.  Allow an appropriate 
period of time within which to respond.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be accorded an allergy 
examination to determine if he has a 
multiple sensitivity disorder and, if so, 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
such began during or is causally linked 
to any incident of service, to include 
alleged toxic exposure; and to determine 
if it is at least as likely as not that 
the veteran has fever, chills, muscle 
aches or shortness of breath due to an 
undiagnosed illness.  The examiner should 
indicate whether there are any clinical, 
objective indicators of the following 
symptoms: (a) shortness of breath; (b) 
pain in the lungs;(c) chest tightness; 
(d) fever and chills; or (e) muscle 
aches.  All indicated tests must be 
performed.  Send the claims folder to the 
examiner for review; the examiner should 
indicate that the claims folder was 
reviewed.

3.  The veteran should also be accorded 
an orthopedic examination to determine 
the nature and extent of any multiple 
joint disorder that may be present.  Send 
the claims folder to the examiner for 
review; the examiner should indicate that 
the claims folder was reviewed.  The 
examiner is requested to opine whether it 
is at least as likely as not (50 percent 
or greater likelihood) that any joint 
disorder that may be present began during 
or is causally linked to any incident of 
service, to include alleged toxic 
exposure.  The examiner should also opine 
whether it is at least as likely as not 
that any joint pain that may be present 
is due to an undiagnosed illness and, if 
so, whether there are any objective 
indicators of such.

If any of the requested medical opinions 
cannot be answered without resorting to 
speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the RO should review the 
examination report to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, the 
RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review, including the already completed 
cardiology examination of February 2003.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC, and an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


